UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- General New Jersey Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 02/28/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General New Jersey Municipal Money Market Fund, Inc. February 28, 2017 (Unaudited) Coupon Maturity Principal Short-Term Investments - 101.7% Rate (%) Date Amount ($) Value ($) New Jersey - 101.7% Bayonne, GO Notes, Refunding (School Bonds) 4.00 7/17/17 200,000 202,337 Borough of Englewood Cliffs NJ, GO Notes 3.00 8/15/17 100,000 101,010 Bridgewater Township, GO Notes, BAN (General Improvement Bonds and Sewer Utility Bonds) 2.00 8/15/17 2,200,000 2,211,941 Burlington County, GO Notes, BAN (General Improvement Bonds and Solid Waste Utility Bonds) 2.00 5/16/17 5,000,000 5,013,596 Burlington County Bridge Commission, LR (Governmental Leasing Program) 2.00 4/26/17 100,000 100,184 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; TD Bank) 0.68 3/7/17 1,100,000 a 1,100,000 Cape May County, GO Notes 2.00 8/15/17 670,000 673,627 Fort Lee Borough Board of Education, GO Notes (School Bonds) 3.00 3/15/17 100,000 100,079 Glassboro Borough, GO Notes, Refunding (General Improvement Bonds and Water/Sewer Utility Bonds) 4.00 9/1/17 320,000 324,994 Hoboken, GO Notes, BAN 2.25 3/14/17 5,000,000 5,003,033 Morris County, GO Notes (County College Bonds, General Improvement Bonds and Park Bonds) 3.00 4/17/17 100,000 100,295 Neptune Township, GO Notes 3.00 9/1/17 500,000 505,285 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.77 3/7/17 2,880,000 a 2,880,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.82 3/7/17 655,000 a 655,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; TD Bank) 0.73 3/7/17 430,000 a 430,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.82 3/7/17 1,950,000 a 1,950,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 101.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 101.7% (continued) New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.68 3/7/17 590,000 a 590,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC Project) (LOC; JPMorgan Chase Bank) 0.80 3/7/17 750,000 a 750,000 New Jersey Economic Development Authority, Revenue (CPC Behavioral Healthcare Project) (LOC; Wells Fargo Bank) 0.77 3/7/17 1,080,000 a 1,080,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.77 3/7/17 975,000 a 975,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc. Project) (Liquidity Facility; TD Bank) 0.66 3/7/17 1,840,000 a 1,840,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.81 3/7/17 690,000 a 690,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.82 3/7/17 1,230,000 a 1,230,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.82 3/7/17 4,545,000 a 4,545,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.82 3/7/17 2,845,000 a 2,845,000 New Jersey Economic Development Authority, Revenue (Oak Hill Academy Project) (LOC; Wells Fargo Bank) 0.77 3/7/17 805,000 a 805,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; TD Bank) 0.73 3/7/17 3,945,000 a 3,945,000 New Jersey Economic Development Authority, Revenue (Pennington Montessori School Project) (LOC; Wells Fargo Bank) 0.77 3/7/17 590,000 a 590,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; TD Bank) 0.68 3/7/17 1,660,000 a 1,660,000 Short-Term Investments - 101.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 101.7% (continued) New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.77 3/7/17 550,000 a 550,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.69 3/7/17 5,470,000 a 5,470,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.69 3/7/17 10,000,000 a 10,000,000 New Jersey Educational Facilities Authority, Revenue (Princeton University) 5.00 7/3/17 380,000 385,418 New Jersey Educational Facilities Authority, Revenue, CP (Princeton University) 0.70 5/8/17 3,000,000 3,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic Health System Hospital Corporation Issue) (LOC; Bank of America) 0.65 3/7/17 3,000,000 a 3,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.67 3/7/17 1,400,000 a 1,400,000 New Jersey Housing and Mortgage Finance Agency, MFHR (LOC; Citibank NA) 0.62 3/7/17 4,800,000 a 4,800,000 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (LOC; Bank of America) 0.65 3/7/17 1,000,000 a 1,000,000 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (LOC; Bank of America) 0.66 3/7/17 1,000,000 a 1,000,000 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (LOC; Bank of America) 0.66 3/7/17 3,600,000 a 3,600,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Barclays Bank PLC) 0.71 3/7/17 2,500,000 a 2,500,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Royal Bank of Canada) 0.66 3/7/17 2,600,000 a 2,600,000 North Brunswick Township, GO Notes 3.00 8/15/17 100,000 100,987 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 101.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 101.7% (continued) Passiac County Improvement Authority, County Guaranteed Governmental Loan Revenue, BAN (City of Paterson) 2.50 6/28/17 2,000,000 2,010,400 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) (Citigroup ROCS, Series RR II R-14086) (Liquidity Facility; Citibank NA) 0.70 3/7/17 2,050,000 a,b,c 2,050,000 Rutgers, The State University, GO Notes (Liquidity Facility; U.S. Bank NA) 0.34 3/1/17 1,600,000 a 1,600,000 Tender Option Bond Trust Receipts (Series 2015-XF2163), (Port Authority of New York and New Jersey, Consolidated Bonds, 194th Series) (Liquidity Facility; Citibank NA) 0.67 3/7/17 1,220,000 a,b,c 1,220,000 Tender Option Bond Trust Receipts (Series 2016-XF2360), (Port Authority of New York and New Jersey, Consolidated Bonds, 194th Series) (Liquidity Facility; Citibank NA) 0.67 3/7/17 1,700,000 a,b,c 1,700,000 Tender Option Bond Trust Receipts (Series 2016-XF2370), (New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 0.71 3/7/17 5,000,000 a,b,c 5,000,000 Tender Option Bond Trust Receipts (Series 2016-XF2393), (New Jersey Economic Development Authority, School Facilities Construction Revenue) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 0.71 3/7/17 2,500,000 a,b,c 2,500,000 Tender Option Bond Trust Receipts (Series 2016-ZF0470), (New Jersey Turnpike Authority, Turnpike Revenue) (LOC; Royal Bank of Canada) 0.71 3/7/17 5,000,000 a,b,c 5,000,000 Union County, GO Notes (County College Bonds, County Vocational-Technical School Bonds, General Improvement Bonds and Redevelopment Bonds) 3.00 3/1/17 325,000 325,000 Upper Freehold Regional School District Board of Education, GO Notes, Refunding (School Bonds) 4.00 7/17/17 200,000 202,210 Total Investments (cost $103,910,396) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at February 28, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, these securities amounted to $17,470,000 or 17.11% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS General New Jersey Municipal Money Market Fund, Inc. February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 103,910,396 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General New Jersey Municipal Money Market Fund, Inc. By: /s/ Bradley J.
